Holmes, Judge,
delivered the opinion of the court.
The court below quashed the indictment, on motion of the defendant, for the reason that the defendant was charged with stealing the property of two different persons, at one and the same time, the value of the property taken from one being less than ten dollars. This was erroneous. The stealing several articles of property at the same time and place constitutes but one offence. (Lorton v. State, 7 Mo. 55.)
Judgment reversed, and cause remanded.
Judge Wagner concurs; Judge Lovelace absent.